DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered. Claims 1-6, 8, and 10 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (Materials and Energy Flows in the Materials Production, Assembly, and End-of-Life Stages of the Automotive Lithium-ion Battery Life Cycle, Argonne National Laboratory, Energy Systems Division, June 2012) in view of Smith et al. (Journal of The Electrochemical Society, 159 (10) A1696-A1701 (2012)), Xia et al. (Journal of The Electrochemical Society, 161 (6) A1149-A1157 (2014)), and Muroya et al. (US 2019/0355969).
Regarding claims 1-5 and 10, Dunn teaches material for lithium-ion battery comprising:
cathode active material (e.g., LiMn2O4) (Table 2);
anode active material (graphite/carbon) (Table 2); and
an electrolyte (Fig. 1; Table 2).
2O4, chemical formula 2) and the electrolyte (EC/DMC and LiPF6) is 12.4 wt.%, which results in q = 37.6 wt.%.
Dunn does not teach the cathode active material includes a second cathode active material, vinylene carbonate (VC) and r, s, and p.
Smith, directed to positive electrodes, teaches blended LiMn2O4 (LMO) and Li[Ni1/3Mn1/3Co1/3]O2 (NMC) positive electrodes (abstract) in a ratio of 25:75 (Experimental). This results in p being 29.45.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a first and second cathode active material because experiments showed that the addition of even modest amounts of Li[Ni1/3Mn1/3Co1/3]O2 to the relatively low energy density LiMn2O4 electrodes produced a significant improvement in capacity retention (abstract).
Xia, directed to electrolyte additives, teaches 2 wt% vinylene carbonate (abstract; Experimental; Fig. 16; conclusion), which results in r = 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have vinylene carbonate at 2 wt.% which decreases gas evolution during storage and cycling (Fig. 18).
Muroya, directed to a nonaqueous electrolyte secondary battery, teaches the density of the negative electrode is 1.4 g/cm2 (Table 2), which results in s = 1.4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a compact ratio of 1.4 /cm2 from the viewpoint of increasing the capacity (para 0082).
q * r * s) / p = (37.6 * 2 * 1.4) / 29.45 = 3.6 satisfying formula (1) and formula (2).
Regarding claim 6, Muroya teaches the density of the negative electrode is 1.4 g/cm2 and the density of the positive electrode is between 2.9 g/cm2 and 3.3 g/cm2, which overlaps Applicant’s claimed range of 3.0 g/cm2 to 3.6 g/cm2 (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited positive electrode density because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 8, Muroya teaches a one side coating amount of 7.3 mg/cm2 (para 0153).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723